COWEN, Circuit Judge,
concurring in part and dissenting in part.
I.
I agree with the majority that the defendants had evidence sufficient to establish a reasonable suspicion that the plaintiff officers were using drugs, and that the defendants therefore did not violate the plaintiffs’ rights under the fourth amendment when they ordered the plaintiffs to submit to urinalysis. I also agree with the majority’s conclusion that the defendants violated the plaintiffs’ right to procedural due process when they did not inform the plaintiffs of the evidence giving rise to a reasonable suspicion that the officers had used drugs before they were discharged. I thus concur with the majority’s reasoning and conclusions as they relate to these two issues.
I write separately, however, for two reasons. First, I believe that the majority’s opinion is seriously flawed in several important respects relating to the plaintiffs’ claim that they were denied their property interests in their jobs in violation of their constitutional right to procedural due process. Essentially, it is my opinion that the defendants not only wrongfully withheld information regarding the charges from the plaintiffs, but also did not accord the plaintiffs a clear and adequate opportunity to respond to the charges against them. The majority errs when it concludes that the plaintiffs did have a constitutionally adequate opportunity to respond.
Second, I disagree with the majority’s conclusion that the plaintiffs’ failed to prove their claim that they were denied *84their liberty interest in their good names and reputations without due process. Majority at 83. Specifically, the majority errs when it concludes that the plaintiffs did not present evidence to support a finding that the press release issued by the defendants was false and defamatory. To the contrary, the press release clearly communicated the impression that the plaintiffs had been discharged for wrongfully disobeying an order to submit to urinalysis, and the fact that an arbitrator has since ruled that the plaintiffs had a contractual right to refuse that order demonstrates that the impression that the plaintiffs’ action was wrongful is false.
II.
The Supreme Court has held that a public employee with a property interest in his job is entitled to a “pretermination opportunity to respond, coupled with post-termination administrative procedures.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 547-48, 105 S.Ct. 1487, 1496, 84 L.Ed.2d 494 (1985). While the pretermination hearing need not be formal, it must furnish the employee notice and an opportunity to respond. Id. at 546, 105 S.Ct. at 1495. “The tenured public employee is entitled to oral or written notice of the charges against him, an explanation of the employer’s evidence, and an opportunity to present his side of the story.” Id. The Court noted that “[t]he opportunity to present reasons, either in person or in writing, why proposed action should not be taken is a fundamental due process requirement.” Id.
This fundamental due process requirement was denied the plaintiffs in this case. After the plaintiffs were informed of the order to submit to urinalysis, they were asked whether they intended to comply with the order. Through counsel, they indicated that they did not intend to comply. The plaintiffs were then immediately dismissed on the charge of refusing the order to submit to urinalysis. They were given no opportunity, following their refusal of the order, to present reasons why their refusal should not result in dismissal.
The majority opinion purports to review factual findings by the district court that the plaintiffs were given such an opportunity, and determine that those factual findings were not clearly erroneous. The district court, however, made no such factual findings, notwithstanding the illusion created by the majority’s selective quotation of the district court’s opinion. Moreover, if such findings were made, I think it is clear that based on the record before us, those findings would be clearly erroneous.1
After trial, the district court made the following relevant “Findings of Fact”:
1. On the morning of March 17, 1986, each of the plaintiffs, Philadelphia police officers, was taken to the Internal Affairs Division of the Philadelphia Police Department. Upon arriving at the Internal Affairs Division, they were told that there was a complaint of drug use involving police officers; however, they were not told anything specific about the drug use allegations being investigated or the evidence regarding this drug use allegation.
2. Plaintiffs were told that they would be asked questions regarding their on-duty performance and would be asked to substantiate their activities at certain times and places; however, plaintiffs were never asked any questions regarding the performance of their duties.
3. Plaintiffs were told that they would be requested to submit to a urinalysis *85examination. When told that they would be requested to submit to a urinalysis, plaintiffs asked for the presence of their Fraternal Order of Police (FOP) representative. Plaintiffs were notified individually that the order to submit the urine sample had come directly from defendant Police Commissioner, Kevin M. Tucker. They were warned that disobedience would be disciplined with measures up to and including dismissal.
4. Plaintiffs, acting upon the advice of counsel and their FOP representative, refused the urinalysis request and order given by Captain Kerrigan.
5. After refusing the urinalysis, plaintiffs were discharged on March 17, 1986 for this refusal by being served with a notice of suspension for thirty (30) days with intention to dismiss upon orders of the Philadelphia Police Commissioner.
10. On the date of plaintiffs’ suspensions, March 17, 1986, the police department issued a press release stating that the plaintiffs were fired for refusing a urinalysis order based on suspicion of drug use and, further, released photographs of all plaintiffs from their personnel records for publication. These photographs were in fact published by the media.
App. at 350-53.
Utilizing these “Findings of Fact,” the district court reached the following relevant “Conclusions of Law”:
1. It seems abundantly clear, and the parties agree, that plaintiffs have a cognizable property interest in continued employment with the Philadelphia Police Department. Copeland v. The Philadelphia Police Department, 840 F.2d 1139, 1144 (3rd Cir.1988); Gniotek v. City of Philadelphia, 808 F.2d 241, 243 (3rd Cir.1986).
2. Consequently, plaintiffs are entitled to notice and an opportunity to be heard prior to suspension with the intent to dismiss, which is actually a “de facto” dismissal. Copeland, 840 F.2d at 1144; Gniotek, 808 F.2d at 243.
3. Due process can be satisfied by oral notice. Cleveland Board of Education v. Loudermill, 470 U.S. 532, 546, 105 S.Ct. 1487, 1495, 84 L.Ed.2d 494 (1985); Copeland, 840 F.2d at 1145. Notice is sufficient if it (1) apprises the vulnerable party of the nature of the charges and general evidence against him, and (2) if it is timely under the particular circumstances of the case. Gniotek, 808 F.2d at 244.
4. Plaintiffs were given sufficient notice and opportunity to be heard prior to their suspension with the intent to dismiss. Plaintiffs were told that there was a complaint of drug use involving police officers and that they would be asked questions about their on-duty performance. Plaintiffs were also told that they would be requested to submit to a urinalysis and that disobedience would be disciplined with measures up to and including dismissal. With this information in mind, upon the advice of counsel, plaintiffs refused to submit to the urinalysis. Plaintiffs were then suspended with the intent to dismiss for this act of insubordination. Plaintiffs’ opportunity to respond to the order that they submit to urinalysis tests was manifested in their refusal to do so on advice of counsel. They were discharged for refusing that order. Having chosen to respond in this manner, plaintiffs cannot claim lack of opportunity to respond to the charges.
6. Turning next to plaintiffs’ liberty interest, plaintiffs have a protected liberty interest since potentially “stigmatizing” information was released to the public. Anderson v. The City of Philadelphia, 845 F.2d 1216 (3rd Cir.1988); Perri v. Aytech [sic], 724 F.2d 362 (3d Cir.1983).
7. Where a liberty interest, such as a person’s good name, reputation, honor or integrity is at state [sic] because of government action, notice and an opportunity to be heard are essential. Board of Regents v. Roth, 408 U.S. 564, 573, 92 S.Ct. 2701, 2707, 33 L.Ed.2d 548 (1972); Perri, 724 F.2d at 367. This procedure would allow an individual to refute any *86charges made and to clear his or her name. Id.
8. Plaintiffs in the case at bar had an opportunity to respond to the information released both prior to its release at the time the urinalysis was requested and particularly after the information’s release in their hearing before an arbitrator as provided for under the plaintiffs’ collective bargaining agreement. Although the police department’s release of the information did not demonstrate the best judgment, it did not rise to a constitutional violation.
App. at 353-55 (footnote omitted).
The majority quotes selected portions of the district court opinion (without indicating whether those portions were denominated “Findings of Fact” or “Conclusions of Law” by the district court), and states the following:
As we read the district court’s opinion, it found that plaintiffs were warned when the urinalysis was ordered that disobedience could result in discipline, that they thereafter had an opportunity, with the assistance of counsel, to state any objections, and that their only response was to refuse to obey the order.
These findings are not clearly erroneous.
Majority at 79.
By reviewing all of the district court’s “findings” for clear error, the majority erroneously transforms the legal conclusions of the district court into findings of fact. The district court carefully and properly followed Fed.R.Civ.P. 52(a), which requires that in all actions tried without a jury, “the court shall find the facts specially and state separately its conclusions of law thereon.” As I read the district court’s opinion, it found as fact that the plaintiffs were ordered to submit to urinalysis, and that they refused this order on the advice of counsel. The district court then concluded, as a matter of law, that this opportunity to comply with or refuse the urinalysis order was, in the context of this case, a constitutionally adequate opportunity to respond.
The problem with the district court’s analysis is that it does not address the fact that the officers were given no opportunity to respond to the charge that they should be dismissed for refusing to submit to urinalysis.2 There is a significant difference between responding “no” to an order to submit to urinalysis and responding to a charge that one’s refusal to submit to urinalysis is a sufficient basis to warrant dismissal from one’s job. Since the plaintiffs were not given an opportunity to respond to the charges against them, they were denied procedural due process. By mis-characterizing the district court’s opinion, the majority avoids confronting this critical legal issue. Thus, while I concur with the majority’s conclusion that the plaintiffs were denied their constitutional right to procedural due process, I do not sanction its treatment of this issue.
III.
I also believe that the majority has erred in concluding that the plaintiffs did not prove their claim that they were deprived of a liberty interest without due process. I dissent from that part of the majority’s opinion which affirms the district court order dismissing this claim.
The plaintiffs contend that they were denied procedural due process when the department issued a press release to the media describing their de facto discharge for refusing to submit to urinalysis based on suspicion of drug use before affording them an opportunity to respond to the content of that statement. We have held that procedural guarantees attach in connection with a public employee’s termination if either
charges are made that “might seriously damage his standing and associations in his community,” or if the state in dismissing the employee “imposed on him a stigma or other disability that foreclosed his freedom to take advantage of other *87employment opportunities.” An employee is entitled to a hearing, however, “[o]nly if the employer creates and disseminates a false and defamatory impression about the employee in connection with his termination....”
Perri v. Aytch, 724 F.2d 362, 367 (3d Cir.1983) (quoting Board of Regents v. Roth, 408 U.S. 564, 573, 92 S.Ct. 2701, 2707, 33 L.Ed.2d 548 (1972) and Codd v. Velger, 429 U.S. 624, 628, 97 S.Ct. 882, 884, 51 L.Ed.2d 92 (1977)) (citations omitted).
The press release issued in this case contained statements that satisfied both of the preliminary criteria. A news report indicating that a police officer has been suspended for refusing an order to submit to urinalysis when suspected of drug use both damages the officer’s standing and associations in his community, and imposes a stigma that would limit his future employment opportunities.
The press release also meets the second requirement, namely that it create a “false and defamatory impression about the employee in connection with his termination.” Perri, 724 F.2d at 367 (quoting Codd v. Velger, 429 U.S. at 628, 97 S.Ct. at 884). The defamatory and false impression created in this case is the impression that the officers had done something wrong — so wrong that it was necessary they be dismissed — when they refused the Commissioner’s order to submit to urinalysis.3 An arbitrator has determined that the officers should not have been discharged when they refused the order to submit to urinalysis, because the department did not have the legal authority to issue such an order. Thus, the impression that the officers had committed a dischargeable offense was false, and given the nature of the impression, defamatory.
The only issue remaining, then, is whether the officers received adequate due process in connection with the issuance of the press release. The department argues that the grievance/arbitration procedure provided the officers sufficient due process. The law requires that an employee be afforded “notice and hearing ... to provide the person an opportunity to clear his name.” Roth, 408 U.S. at 573 n. 12, 92 S.Ct. at 2707 n. 12.
The timing and type of hearing required in these circumstances is discussed at some length in Justice Stevens’ dissenting opinion in Codd v. Velger. Justice Stevens notes that Roth “plainly states” that before depriving a person of a liberty interest of this type, it must grant him a “full prior hearing.” Codd, 429 U.S. at 633, 97 S.Ct. at 887 (quoting Roth, 408 U.S. at 574, 92 S.Ct. at 2707). In a footnote, he further explains that Roth distinguishes between the two different types of liberty interests which may be implicated when a public employee is discharged. 429 U.S. at 633 n. 3, 97 S.Ct. at 887 n. 3. If a person’s reputation interest is at stake, he writes, Roth does not tell us whether a hearing is required before the deprivation. But where the individual’s interest is in avoiding a “stigma or other disability” that forecloses future employment opportunities, Roth “rather clearly indicates that no such stigma may be imposed without a ‘full pri- or hearing.’ ” Id. (citation omitted); see also Roth, 408 U.S. at 572-75, 92 S.Ct. at 2706-08.
I agree with Justice Stevens’ reading of Roth. Since the officers in this case had an interest in avoiding a “stigma or other disability,” they were entitled to a full prior hearing before the department issued its press release. In fact, the officers were *88not even given an informal opportunity to respond to the department’s charges before the department issued the press release. I would therefore reverse the district court order dismissing this claim and instruct the district court, on remand, to enter judgment in favor of the officers on the issue of liability.

. No witness testified that the plaintiffs were given an opportunity to be heard, and several witnesses testified that the plaintiffs were discharged immediately after they refused the urinalysis order, without having been offered an opportunity to respond to the insubordination charge. See, e.g., app. at 179 (police captain testified that he informed officers of suspension immediately after they refused order, and did not mention giving anyone an opportunity to make a statement); app. at 314 (testimony by officer that plaintiffs were suspended immediately after refusing order); app. at 325-26 (testimony by officer that he refused urinalysis order, and that nothing was said to him after his refusal until he was suspended with intent to dismiss); see also app. at 38 (stipulation that suspensions for insubordination were "on the spot”).


. In fact, the officers later successfully contended that they had a legal right to refuse to submit to urinalysis.


. I would distinguish this impression from the impression the press release would also create that the officers were drug users. The truth or falsity of the impression that the officers were drug users is, as the majority argues, not an issue that can be determined on the basis of the record before the Court. The majority errs, however, when it concludes that the record before us does not establish that the press release was false and defamatory. The arbitrator’s decision, which is binding on these parties, establishes that the officers had a legal right to refuse the urinalysis order, and that their refusal of this order was an improper ground for termination. The impression created by the press release that the officers had wrongfully refused the urinalysis order and that they had committed a dischargeable offense was therefore false. The arbitrator’s opinion, as well as a judicial opinion affirming that decision, were made a part of the record of this case. See app. at 23-31, 51-54.